UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 2 T 2001

The purpose of this letter is to ask for clarification of your request for a fee waiver made
in connection to your March 14, 2001 request under the Freedom of Information Act
(FOIA), 5 U.S.C. ยง552. The six points discussed below indicate that the most important
criterion for a fee waiver should be the ability of the requester to actively disseminate the
information provided to the general public. A general statement that "this information is
critical to the public welfare and [it is] my intention to disseminate this information
publicly" is insufficient for the granting of a fee waiver. We will need to know quite
specifically how you plan to disseminate the information. Is a reporter interested, for
example, in writing an article based on the documents you will receive from the
Department? Have you any other kinds of media interest? These are the kinds of
information we need in order to make a decision regarding your request for a fee waiver.
Six factors are considered in the determination as to whether a request satisfies the
statutory standard: (1) whether the subject of the requested records concerns the
operations or activities of the government; (2) whether the disclosure is likely to
contribute to an understanding of government operations or activities; (3) whether
disclosure of the requested information will contribute to the understanding of the general
public; (4) whether the disclosure is likely to contribute significantly to public
understanding of government operations or activities; (5) whether the requester has a
commercial interest that would be furthered by the requested disclosure; and (6) whether
any commercial interest outweighs the public interest in disclosure.
If we can be of further assistance, please let us know.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

